DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered. 
Claims 1, 2, and 5-8 are currently pending. 
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeffrey Safran on March 7, 2022.

4.	The application has been amended as follows: 

1. (Currently Amended) A method for determining a therapeutic effect of irinotecan, comprising: 
(a) isolating genomic DNA from a biological sample collected from a subject; 
(b) analyzing the isolated genomic DNA to detect the genotype of SNP rs1980576 in the APCDD1L gene; 
(c) determining the therapeutic effect based on the detected genotype, 
wherein when (i) AA is at rs1980576, it is determined that irinotecan will have a high therapeutic effect; (ii) AG is at rs1980576 is detected, it is determined that irinotecan will have a therapeutic effect; and (iii) GG is at rs1980576 is detected, it is determined that irinotecan will have a low therapeutic effect; and 
(d) administering irinotecan to the subject when AA or AG is at rs1980576 or administering a cancer treatment other than irinotecan to the subject when GG is at rs1980576. 

2. (previously presented) The method according to claim 1, wherein SNP rs1980576 results in an adenine to guanine change at position 186 of SEQ ID NO: 1.

3.-8. (Canceled)




The rejection made under 35 USC 101 is withdrawn in view of the Examiners amendment made herein.  The claims recite a natural correlation (law of nature) and a process step that can be performed in the human mind (abstract idea). The claims as amended require “administering irinotecan to the subject when AA or AG is at rs1980576 or administering a cancer treatment other than irinotecan to the subject when GG is at rs1980576”. This administration step is particular and integrates the law of nature into a practical application.  Thus the claims are patent eligible. 
The closest prior art is considered to be WO 2016/132736 Pub 8-25-2016 (cited on IDS filed 12/19/2019).  While the prior art discloses a correlation between SNP rs1980576 and side effects of irinotecan (i.e., leukopenia, neutrophilia), the prior art does not teach or suggest a correlation between SNP rs1980576 and therapeutic effects of irinotecan on cancer (evaluated based on RECIST).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA HANEY/            Primary Examiner, Art Unit 1634